DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are missing transitional phrases such as “comprising of”, “consisting essentially of”, or “consisting of”. Appropriate correction is required. For purposes of examination, the Examiner has interpreted the claims with the transitional phrase “comprising of”.
Claims 2-5 are missing claim dependency as the claims appears they are dependent on claim 1. Appropriate correction is required. For purposes of examination, claims 2-5 have been interpreted to depend on claim 1.
Claim 1 is objected to because of the following informalities: In ll. 1, the phrase “a angled steam” should be re-written as --an angled stem--. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In ll. 1, the phrase “The convex surface and the concave surface” should be re-written as --The convex outer surface and the concave inner surface --. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: In ll. 2, the phrase “the concave and convex surface” should be re-written as --the concave inner surface and the convex outer surface--. Appropriate correction is required. 
Claim 4 is objected to because of the following informalities: In ll. 2, the term “steam” should be re-written as --stem--. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: In ll. 1, the term “steam” should be re-written as --stem--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, ll. 1, the phrase “This device” is unclear as to what type of device applicant is referring to. Amendment and clarification are required.
The term “smooth” in claim 1 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, the phrase “smooth surface” is a relative phrase that renders the claim indefinite.
Regarding claim 2, ll. 1-2, the phrase “the convex surface and the concave surface are delimited from each other externally in all their extension by a multi-perforated edge” is confusing. Amendment and clarification are required.
Claim 2 recites the limitations "the suction system" in ll. 2 and “the rod” in ll. 3.  There is insufficient antecedent basis for these limitations in this claim.
Regarding claim 3, ll. 1, the phrase “Multi-perforated Edge” is unclear whether applicant is referring to a newly added multi-perforated edge or the previously described multi-perforated edge described in claim 2. Amendment and clarification are required. 
Regarding claim 3, ll. 1, the term “it” is unclear as to what it is applicant is referring to. Amendment and clarification are required.
Claim 3 recites the limitation "the edge of the device” in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, ll. 1, the term “it” is unclear as to what it is applicant is referring to. Amendment and clarification are required.
Claim 4 recites the limitations "the posterior surface" in ll. 1, “the junction” in ll. 2, and “the protection components” in ll. 2-3. There is insufficient antecedent basis for these limitations in this claim.
Claim 5 is rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korenfeld (US 5,941,873).
Regarding claim 1, Korenfeld discloses this device (figure 1) is made of stainless steel (col. 16, ll. 9-16) with an angled stem (16) attached to a spoon-shaped area (12) with a convex outer smooth surface (considered as the outer portion of element 12, see figure 1) and a concave inner surface (considered as the inner portion of element 12, see figure 1).
Regarding claim 2, Korenfeld discloses the convex outer surface (considered as the outer portion of element 12, see figure 1) and the concave inner surface (considered as the inner portion of element 12, see figure 1) are delimited from each other externally in all their extension by a multi-perforated edge (elements 22) that constitutes part of the suction (col. 9, ll. 51-54) internally joined to the rod (16). 
Regarding claim 3, Korenfeld discloses the multi-perforated edge (elements 22) is made up multiple holes (figure 1), it has a cylindrical shape (figure 1) and is located on the edge of the device (figure 1) limiting the concave inner surface (considered as the inner portion of element 12, see figure 1) and the convex outer surface (considered as the outer portion of element 12, see figure 1). 
Regarding claim 4, Korenfeld discloses it comprises removable lighting system (e.g. light pipe, laser, col. 7, ll. 23-27) on the posterior surface of the device (10), this lighting system (e.g. light pipe, laser, col. 7, ll. 23-27) is positioned medially next to the junction of the stem (16) and the protection components (elements 18).
Regarding claim 5, Korenfeld discloses the stem (16) has a cylindrical shape (figure 1) with one straight end (figure 1) and one angled end (figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775